Kane, J. (dissenting).
Although utilization of in rem and quasi in rem jurisdiction should be carefully scrutinized, “when claims to the property itself are the source of the Underlying controversy between the plaintiff and the defendant, it would be unusual for the State where the property is located not to have jurisdiction” (Shaffer v Heitner, 433 US 186, 207). It is well established that the situs of a shareholder’s interest is where the corporation is organized so as to provide a jurisdictional nexus (Holmes v Camp, 219 NY 359; Oliner v Canadian Pac. Ry. Co., 34 AD2d 310, affd 27 NY2d 988). Therefore, it is our opinion that in rem jurisdiction exists since the action’s remedy seeks only distribution of shares of closely held New York corporations, utilizing marital laws to define the distribution (Siegel, NY Prac § 101, at 118-119; § 103, at 121-122). As a leading commentator has stated, “[a]s long as the resulting judgment is limited to affecting interests in property in New York, the court can * * * do anything at all with regard to the merits” (id., § 103, at 121).
Such a result was clearly contemplated by the parties (cf. Shaffer v Heitner, supra, p 207), as evidenced by the uncontradicted statement in plaintiff’s affidavit that: “it was agreed that I would have the right to commence an action at a later date in the New York courts in order to obtain equitable distribution of marital assets located in New York. This is clearly the intention and purpose of Article V of the Settlement Agreement.”
*322We would, accordingly, reverse Special Term’s order and deny defendant’s motion.
Main and Harvey, JJ., concur with Casey, J.; Mahoney, P. J., and Kane, J., dissent and vote to reverse in an opinion by Kane, J.
Order affirmed, with costs.